Citation Nr: 0109845	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a January 2000 rating decision 
that granted service connection for a duodenal ulcer and 
assigned an initial disability rating of 0 percent, effective 
April 22, 1999, the date of the claim.  The veteran appealed 
the evaluation.  In April 2000, the RO increased the 
evaluation to 10 percent, effective April 22, 1999.  The 
veteran continued to express disagreement with the assigned 
evaluation.  The appeal was perfected in May 2000, and a 
hearing at the RO was conducted in August 2000.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2. The evidence of record since the initiation of the his 
claim in April 1999 shows that the veteran's service 
connected duodenal ulcer is manifested by recurring symptoms 
no more than once or twice yearly.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a duodenal ulcer are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, 
4.14, 4.114, Diagnostic Code 7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

Although the RO has not had an opportunity to consider this 
new law in the context of this claim, the record reflects 
that with respect to the veteran's claim for an increased 
rating for duodenal ulcers, the requirements of this new law 
have been satisfied and a decision may be entered with 
respect to that issue without referring the case to the RO 
for its consideration of the implication of the new law.  In 
this regard, the Board observes that the veteran has been 
informed in the SOC and the SSOC of that evidence which would 
be necessary to substantiate his claim, and the record 
includes the reports of examination conducted for VA purposes 
in connection with them.  It also contains the veteran's 
relevant treatment records, and there have been no assertions 
by the veteran or his representative that additional relevant 
records are available.  Under these circumstances, the Board 
concludes that VA has met its duty to assist in developing 
the facts pertinent to this claim pursuant to the provisions 
of the recently enacted Veterans Claims Assistance Act of 
2000, and that no further development in this regard is 
required.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the issue on appeal as 
entitlement to an increased disability evaluation for a 
service-connected duodenal ulcer, rather than as entitlement 
to an initial evaluation in excess of 10 percent.  
Nonetheless, the Board concludes that the RO's SOC, dated in 
April 2000 and the SSOC dated in September 2000, provided the 
appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation herein.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation herein and rendering a decision regarding the 
same.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

A review of the record reflects that the veteran was service-
connected for a duodenal ulcer in January 2000, and was 
assigned a noncompensable rating for this condition.  Indeed, 
the veteran's service medical records show that the duodenal 
ulcer was diagnosed in October 1957, while the veteran was in 
service, although he filed his claim in April 1999.  In his 
NOD in January 2000, the veteran provided the RO with names 
of physicians and facilities where he had received medical 
treatment for this condition.  Thereafter, the RO obtained 
these medical records and associated them with the claims 
file.  

Outpatient treatment records from St. Dominic's Hospital 
reveal that the veteran was hospitalized overnight in 
February 1989 for complaints of protracted nausea and 
vomiting.  The veteran's diagnosis upon discharge was peptic 
ulcer disease, and viral gastroenteritis.  In November 1993, 
a report from an Upper GI series revealed no ulcer craters 
and no outlet obstruction or significant scarring which would 
suggest chronic peptic disease.

Medical records from VA Medical Center (VAMC) Jackson show 
that in April 1999 the veteran was treated for complaints of 
abdominal pain and bloody stools.  The veteran was diagnosed 
as suffering from hematesis.  In July 1999, the veteran had 
lab work done for an endoscopy procedure that was to be 
performed in August 1999.  In November 1999, the veteran 
called the VAMC complaining of acid reflux and "real bad" 
gas, and stated that his medicine was not helping him.

The next chronological medical record associated with the 
claims file is the report from the examination for VA 
purposes conducted in January 2000.  The veteran stated that 
he experienced flare-ups of his ulcer approximately every two 
years.  His flare-ups were primarily related to his diet.  He 
reported that his last flare-up occurred in April 1999 and 
was accompanied by hematemesis and melena.  The veteran 
stated that his current medication was lansoprazole twice per 
day and that his weight had remained stable.  He reported 
that in the past he experienced diarrhea alternating with 
constipation during flare-ups, but now took psyllium daily 
which stabilized this symptom.  The veteran complained of 
bloatedness, increased belching and increased flatus.  
Physical examination revealed that he was 5 feet six inches 
tall land weighed 150 lbs.  He was described as well-
developed and well nourished.  The abdomen was flat without 
organomegaly or masses.  He had mild tenderness about the 
umbilicus, and bowel sounds were normoactive.  The 
examination included an Upper GI series and blood work.  
Hemoglobin and hematocrit were within normal limits.  The 
diagnoses were duodenal ulcer disease with deformity of the 
duodenal bulb, gastroesophageal reflux disease and mild 
hypertrophic gastritis.

According to 38 C.F.R. § 4.114, Diagnostic Code 7305 (2000), 
a 10 percent evaluation is assigned for a duodenal ulcer when 
the symptoms are mild; with recurring symptoms once or twice 
yearly.  A 20 percent rating is warranted when the symptoms 
are moderate; with recurring episodes of severe symptoms two 
or three times a year, averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent evaluation 
is for assignment were the symptoms are moderately severe; 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Entitlement to a 60 percent evaluation 
requires severe symptoms, with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

The medical records associated with the claims file indicate 
that the veteran experiences recurring symptoms once or twice 
yearly.  He was hospitalized overnight in February 1989, and 
he reported in January 2000 that his last flare up was in 
April 1999, when he was seen in urgent care.  According to 
the medical records, his symptoms do not recur two to three 
times per year, nor do they average 10 days in duration.  In 
reviewing the evidence, the Board finds that the criteria for 
an initial rating for a duodenal ulcer in excess of 10 
percent have not been met.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000).

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107), but we find that the evidence with respect to this 
claim is not of such approximate balance to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim for an increased rating for a duodenal 
ulcer.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the Director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's duodenal ulcer has been documented by medical 
findings, there is no evidence showing that this disorder was 
severe enough to warrant hospitalization or that his 
complaints of related symptoms, such as nausea, were severe 
enough to cause marked interference with his employment.  
Moreover, higher schedular ratings are available for more 
severe symptoms, and the rating schedule is not shown to be 
inadequate for proper evaluation.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating for service connected 
duodenal ulcers in excess of 10 percent disabling is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

